DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2006/0223010 (Tsuji et al., hereinafter referred to as Tsuji).
Tsuji, in the abstract, and in [0011]-[0012], discloses a chemically amplified positive radiation-sensitive resin composition P1) as that recited in claim 4. Tsuji, in [0043], discloses that the alkali-soluble resin can also include phenolic resin, and in [0014], discloses the same second resin component (phenolic resin) and discloses the claimed recurring unit as formula (2) on page 2 of Tsuji, and is the same structural unit as that recited in claim 7.  Tsuji, in [0062], discloses that the resin can include polyhydroxystyrene obtained by polymerizing monomers of hydroxy styrenes (claim 8). Tsuji, in the preceding sentence, teaches the same claimed recurring unit in the same claimed phenolic resin (claims 5-6) and will inherently possess the same dissolution rate (DRP2) as that recited in claim 9.  Tsuji teaches the same claimed resin components and will inherently possess the claimed mixed dissolution rate (DRMIX) as that recited (claims 1, 10, 12-13).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 26, 2022.